AO 199A(Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 q Pages

 

 
 

. :‘Y`SM
UNITED STATES DISTRICT CoURT"-il »-
for the - Mng 0 1 2913
Eastern District of California
EAE%§§§$#'S‘°'T'R“?ST§V°%B€§§N,A

BY

 

UNITED STATES oF AMERICA, ` ) DEPuTY CLERK
v. )
) ease No. 1:19-cr-00029-DAD-BAM
JERRID NIKOLAS KUNKEL )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, State, or local law While on release.
(2) rl`he defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

T he defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

 

Place
before U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is
designated)
on JUNE 6, 2019 at 1: 00 PM

 

Date and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

Y‘u_;\

   

(copies to= Defendam (through PRETRIAL sERvIcEs) PRETRIAL sERvICEs Us ATToRNEY
Us MARSHAL)

AO l99B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (Alternate A) _ Page of Pages

 

KUNKEL, Jerrid Nikolas \
Doc. No. 1:19-CR-00029-DAD-BAM

ADDITIONAL CONDITIONS OF RELEASE

_Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and
the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

lZl (6) The defendant is placed in the custody of
Name of person or organization: Debbie Sanchez-Kunkel

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the defendant
at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.

"

SIGNED:
CUSTODIAN
iZl (7) The defendant must:

|Zl (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations; \

lZl (b) reside with your custodian not move or absent yourself from this residence without prior approval of PSO; travel
restricted to Eastem District of California, unless otherwise approved in advance by PSO;

|Zl (c) cooperate in the collection of a DNA sample; '

lZl (d)_ report any contact with law enforcement to your PSO within 24 hours;

lZl (e) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous
weapon; additionally, you must provide written proof of divestment of all fireanns/ammunition, currently under your
control; `

.lZl (f) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s).
However, medical marijuana, prescribed and/or recommended may not be used; .

lZl (g) participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol dependency, as
approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay,
as determined by the PSO; ` _

lZl (h) not apply for or obtain a passport or other traveling documents during the pendency of this case;

|Zl (i) not view or possess child pornography as defined by 18 USC 2256(8), except in the presence of your attorney to prepare
for your defense;

|Zl (j) not access the lntemet at any time. Furthermore, the wireless intemet at your residence must be password protected
and you must not access it at any time;

lZl (k) not use or possess a computer or any device capable of accessing the lntemet in your residence or at any other location,
unless otherwise approved by the PSO; however, your mother may have one password protected desktop computer and
one password protected iPad and iPhone, your sister may have one password protected iPhone and one password laptop,

, and your brother and father may have one password protected iPhone;

l?l (l) not loiter or be found within 100 feet of any school yard, park, playground, arcade, movie theater, or other place
primarily used by children under the age of 18;

lZl (m)l not associate or have verbal, written, telephonic or electronic communication with any person who is under the age of
18, except in the presence of another adult who is the` parent or legal guardian of the minor;

M. (n) not be employed or participate in any volunteer activities in which there is the likelihood of contact with children under
the age of 18; 7

IZl (0) any employment must be approved by Pretrial Services;

[Zl (p) participate in the following Location Monitoring program component and abide by all the requirements of the program,

which will include having a location monitoring unit installed in your residence and a radio frequency transmitter
device attached to your person. You must comply with all instructions for the use and operation of said devices as given
to you by the Pretrial Services Agency an_d employees of the monitoring company. You must pay all or part of the costs
of the program based upon your ability to pay as determined by the PSO. HOME DETENTION: You must remain
inside your residence at all times except for employment; education; religious services; medical, substance abuse, or
mental health treatrnent; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved
by the PSO; and, ~

USMS SPECIAL INSTRUCTIONS:

IZl (q) have your release on bond delayed until Monday, March 4, 2019 at 8:00 a.m., at which time you must immediately
report to Pretrial Services to initiate supervision.

il

AO l99C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties _ Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence Will be
consecutive (i. e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you Will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I arn the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

den le if wv\ ice|

Defendant ’s Signature

 

Directions to the United States Marshal

( 13 ) The defendant is ORDERED released after processing.

m 3 \/, // § MJWW/l/

/ Judicial Officer ’s&';`érature

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Prinled name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

